935 F.2d 1555
Joy TOMAS, Plaintiff-Appellant,v.Winona RUBIN, individually and in her capacity as Directorof the Hawaii Department of Human Services;  Catherine JeanCarman, individually and in her capacity as Administrator ofthe Hawaii Child Support Enforcement Agency, Defendants-Appellees.
No. 90-15201.
United States Court of Appeals,Ninth Circuit.
July 2, 1991.

John Ishihara, Legal Aid Soc. of Hawaii, Honolulu, Hawaii, for plaintiff-appellant.
Thomas D. Farrell, Deputy Atty. Gen., and G. Cher Foerster, Deputy Atty. Gen., Honolulu, Hawaii, for defendants-appellees.
Before SKOPIL, BEEZER and FERNANDEZ, Circuit Judges.

ORDER

1
Upon consideration of appellees' motion for rehearing, we clarify our opinion, Tomas v. Rubin, 926 F.2d 906 (9th Cir.1991), as follows:


2
In our opinion, we articulated a standard not previously applied by the Agencies in determining Tomas' cooperation.  In light of the Agencies' "interest in applying [their] expertise, correcting [their] own errors, making a proper record, and maintaining an efficient, independent administrative system," see Morrison-Knudsen Co. v. CHG Int'l Inc., 811 F.2d 1209, 1223 (9th Cir.1987), it is appropriate to give the Agencies the opportunity to apply the correct standard at the level of the initial cooperation determination made on the facts of this case.  If a new determination is adverse to Tomas, she may then either take advantage of the administrative and state court remedies available under Hawaii law or reapply for benefits, presenting any new evidence of cooperation that may have come to light since her initial application.


3
No further motion for reconsideration will be considered;  the mandate shall issue upon filing this order.  Petition DENIED.